DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “another chamber separately formed from any of the first expansion chamber, the second expansion chamber, and the third expansion chamber outside or inside the casing” of claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 are directed to “an exhaust device of an engine”. However, claims 3 and 4 describe the orientation of the device with relation to a vehicle and engine which are not described as being a part of the exhaust device. It is unclear if the engine and the vehicle are required by the claim or if the recitations should be interpreted as intended use and only requiring a device that is capable of being oriented as described. For purposes of examination the recitations will be interpreted as intended use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,926,636 A to Tadokoro et al. (Tadokoro).
In reference to claim 1, Tadokoro discloses an exhaust device of an engine, the exhaust device comprising: an exhaust pipe (54, Fig. 3) through which an exhaust gas from the engine flows; and a muffler (24B) provided on a downstream side of the exhaust pipe, the muffler including a casing (51), a first expansion chamber (53B), a second expansion chamber (53C), and a third expansion chamber (53D) separately formed in the casing, and a first communication pipe (57), a second communication pipe (58), and a third communication pipe (56) provided in the casing, wherein the exhaust pipe (54) is connected to the first expansion chamber (53B), the first expansion chamber (53B) communicates with the third expansion chamber (53D) via the first communication pipe (57), the first expansion chamber (53B) communicates with the second expansion chamber (53C) via the second communication pipe (58), the second expansion chamber (53C) communicates with, via the third communication pipe (56), another chamber (53A) separately formed from any of the first expansion chamber, the second expansion chamber, and the third expansion chamber outside or inside the casing, and the third expansion chamber does not communicate with an outside of the third expansion chamber except that the third expansion chamber communicates with the first expansion chamber via the first communication pipe (see Fig. 3).
In reference to claim 2, Tadokoro discloses the exhaust device of an engine according to claim 1, wherein the second expansion chamber (53C) is arranged between the first expansion chamber (53B) and the third expansion chamber (53D) in the casing.
In reference to claim 3, Tadokoro discloses the exhaust device of an engine according to claim 2, wherein the muffler is provided on a rear side of the engine in a vehicle provided with the engine, the casing has a shape long in a front-rear direction of the vehicle, and the first expansion chamber is arranged on a rear side of the third expansion chamber in the casing (see rejection above; the device of Tadokoro is capable of being oriented as such in a vehicle).
In reference to claim 4, Tadokoro discloses the exhaust device of an engine according to claim 3, wherein the first expansion chamber is arranged in a rearmost part in the casing, and the third expansion chamber is arranged in a front most part in the casing (see rejection above; the device of Tadokoro is capable of being oriented as such in a vehicle). 
Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,614,699 A to Yashiro et al. (Yashiro).
In reference to claim 1, Yashiro discloses an exhaust device of an engine, the exhaust device comprising: an exhaust pipe (9, Figs. 6, 8 12) through which an exhaust gas from the engine flows; and a muffler (1) provided on a downstream side of the exhaust pipe, the muffler including a casing, a first expansion chamber (2), a second expansion chamber (3), and a third expansion chamber (5A) separately formed in the casing, and a first communication pipe (23, 24 or both), a second communication pipe (10), and a third communication pipe (14 or 12A) provided in the casing, wherein the exhaust pipe (9) is connected to the first expansion chamber (2), the first expansion chamber (2) communicates with the third expansion chamber (5A) via the first communication pipe (23, 24 or both), the first expansion chamber (2) communicates with the second expansion chamber (3) via the second communication pipe (10), the second expansion chamber (3) communicates with, via the third communication pipe (14 or 12A), another chamber (4A or 27) separately formed from any of the first expansion chamber, the second expansion chamber, and the third expansion chamber outside or inside the casing, and the third expansion chamber does not communicate with an outside of the third expansion chamber except that the third expansion chamber communicates with the first expansion chamber via the first communication pipe (see Figs. 6, 8, 12).
In reference to claim 5, Yashiro discloses the exhaust device of an engine according to claim 1, wherein an opening area of an end portion opening to the first expansion chamber (2) in the first communication pipe (23 24) is equal to or larger than an opening area of an end portion opening to the first expansion chamber in the exhaust pipe (9; the pipes are depicted as being the same diameter).
In reference to claim 6, Yashiro discloses the exhaust device of an engine according to claim 1, wherein the first communication pipe (23, 24) is one of a plurality of first communication pipes, and the muffler includes the plurality of the first communication pipes.
In reference to claim 7, Yashiro discloses the exhaust device of an engine according to claim 6, wherein a total of opening areas of end portions opening to the first expansion chamber (2) in the plurality of first communication pipes (23, 24) is equal to or larger than an opening area of an end portion opening to the first expansion chamber in the exhaust pipe (9; the pipes are depicted as being the same diameter).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 4,637,491 A discloses a muffler that also anticipates at least claim 1 and may be relied upon in a subsequent office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746 

26 March 2021